DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Claim 1
In light of the filed amendments, the examiner has updated the rejection below and has provided how Stevenson et al. teaches the newly added limitations.  Further, based on applicant’s amendments and comments, specifically those directed towards “the moving assembly”, the examiner has clarified the Office’s position with respect to the claimed limitation.  Insofar as how the assembly is structurally defined, the air compressor and motor disclosed in Stevenson et al. reads on the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al. (2016/0214071).

With respect to claim 1, Stevenson et al. teaches a device for pouring a liquid from a container (18) provided with a neck [0081], said device comprising: a housing (defined by 36 and hashed out portions seen in Fig. 33) provided with a fastening system (44) for fastening the housing (36 and hashed out portions seen in Fig. 33) to the container (18); a tube (defined by the passageways leading from the pump within 36 to port 90) housed at least partially inside the housing ( connecting the pump to 42 as seen in Fig. 33) and suitable for being inserted (as seen in Fig. 33) into the neck [0081] of the container (18), said tube (defined passageways 56/90) defining a pouring duct (56/90); and the following, housed in the housing (i.e. a portion of 36): a pump comprising: a compressor (36a) provided with at least one air intake (defined at 36, as an electrically powered air pump contains an air intake [0082]), with an air outlet (a distal end feeding air to the inlet of the passage way 56), and with a moving assembly (i.e. the internal components of the air pump within the housing) suitable for putting the air intake) and the air outlet into fluid communication with each other (during operation, the intake takes air from the outside, and outputs that air into the container, the moving assembly of the compressor/pump assembly connects these fluid pathways to pressurize the container); and an electric motor (i.e. driving the pump [0121]) coupled to the moving assembly (as the motor is part of pump which is part of the moving assembly of 10); and an injector (42) having an upstream end (i.e. end that connects to outlet of the pump) connected to the air outlet of the compressor (as seen in Fig. 33 and as depicted in the examiner provide figure below), and a downstream end (as labeled below in the examiner provided figure), the downstream end (as labeled below) having an outlet opening to a center of the poring duct (90, as the downstream outlet is located in a center portion of pour tube 90), wherein an axis of the injector (as labeled below in the examiner provided figure) at the downstream end (closest to the downstream outlet, as labeled below) extends inclined to an axis of the pouring duct (as labeled below in the examiner provided figure), where the outlet of the injector (i.e. the downstream outlet, as labeled below) opens to the center of the pouring duct (as seen below, where the downstream outlet of the injector opens in the center of the pouring duct 90 downstream the injection of the two defined axis).
[AltContent: textbox (Downstream end outlet of the injector provided in the center of pour tube 90)][AltContent: textbox (An axis of the injector 42)][AltContent: textbox (An axis of the pour duct 90)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upstream end outlet)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    708
    444
    media_image1.png
    Greyscale


	With respect to claim 2, Stevenson et al. teaches the device further comprising a control electronic circuit [0122] including an electric generator (i.e. an electrical component that transfers power from a battery to the motor [0082]) to which the motor [0121] is connected.

	With respect to claim 12, Stevenson et al. teaches the device wherein the outlet of the injector (as labeled above) opens in a direction parallel to the axis of the pouring duct (as the portion where the outlet of the injector resides has the same axial direction as a portion of the pouring duct in tube 56).

With respect to claim 13, Stevenson et al. teaches a device for pouring a liquid from a container (18) provided with a neck [0081], said device comprising: a housing (defined by 36 and hashed out portions seen in Fig. 33) provided with a fastening system (44) for fastening the housing (36 and hashed out portions seen in Fig. 33) to the container (18); a tube (defined by the passageways leading from the pump within 36 to port 90) housed at least partially inside the housing ( connecting the pump to 42 as seen in Fig. 33) and suitable for being inserted (as seen in Fig. 33) into the neck [0081] of the container (18), said tube (defined passageways 56/90) defining a pouring duct (56/90); and the following, housed in the housing (i.e. a portion of 36): a pump comprising: a compressor (36a) provided with at least one air intake (defined at 36, as an electrically powered air pump contains an air intake [0082]), with an air outlet (a distal end feeding air to the inlet of the passage way 56), and with a moving assembly (as 10 is removably inserted into the container and movable, insofar as how the “assembly” is structurally defined) suitable for putting the air intake (defined closer to 36) and the air outlet (distal end of 116) into fluid communication with each other (during operation, the intake takes air into the system, pressurizes it, and outputs the air into the container); and an electric motor (i.e. driving the pump [0121]) coupled to the moving assembly (as the motor is part of pump which is part of the moving assembly of 10); and an injector (42) having an upstream end (i.e. end that connects to outlet of the pump) connected to the air outlet of the compressor (as seen in Fig. 33 and as depicted in the examiner provide figure below), and a downstream end (as labeled below in the examiner provided figure), the downstream end (as labeled below) having an outlet opening to a center of the poring duct (90, as the downstream outlet is located in a center portion of pour tube 90), wherein the tube (56 and 90) extends through a center of the housing (as the portion 56 of the tube extends downward through the defined housing), the pump being located to a side (i.e. within the housing, to the right side) of the tube (specifically to the right side of tube portion 56).

With respect to claim 14, Stevenson et al. teaches the device wherein an axis of the injector (as labeled above in the examiner provided figure) at the downstream end (closest to the downstream outlet, as labeled above) extends inclined to an axis of the pouring duct (as labeled above in the examiner provided figure), where the outlet of the injector (i.e. the downstream outlet, as labeled above) opens to the center of the pouring duct (as seen above, where the downstream outlet of the injector opens in the center of the pouring duct 90 downstream the injection of the two defined axis).

With respect to claim 15, Stevenson et al. teaches the device wherein the outlet of the injector (as labeled above) opens in a direction parallel to the axis of the pouring duct (as the portion where the outlet of the injector resides has the same axial direction as a portion of the pouring duct in tube 56).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (2016/0214071) in view of LI et al. (WO 2015/058556).

	With respect to claim 3, Stevenson et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the electronic circuit comprises a processor programmed to: take into account an oxygenation instruction related to the quantity of air to be injected into the liquid while it is being poured; and cause the electric power delivered by the generator to the motor to vary as a function of said instruction.
	LI et al. teaches a similar device having a processor (7) programmed to: take into account an oxygenation instruction (i.e. an amount of oxygen passed through the wine [0040]) related to the quantity of air to be injected into the liquid while it is being poured [0040]; and cause an electric power delivered by an generator to a motor to vary as a function (by varying a time or flow rate) of said instruction [0040].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the circuit of Stevenson et al. to include the processor and corresponding control logic of Li et al. to varying the amount of air injecting into a liquid according to an oxidation amount specific to that liquid [0009] because such a modification provides a device that automatically sets an oxidation setting, thereby increasing the versatility of the device taught by Stevenson et al. while reducing the overwhelming selection process for a user [0004]. 

	With respect to claim 4, Stevenson et al. as modified teaches wherein the electronic circuit comprises a wireless communications interface (6 of Li et al.) connected to the processor (as taught by Li et al.).

	With respect to claim 5, Stevenson et al. as modified teaches wherein the processor (of Li et al.) is programmed to communicate, via the wireless communications interface (6), with a communicating device (1) to receive the oxygenation instruction therefrom (as seen in Fig. 2 of Li et al.).
	
	With respect to claims 6, 9 and 10, Stevenson et al. teaches a system for managing the quantity of air to be injected into liquids coming from containers (18), said system comprising: the pouring device according the rejected claims 3/4/5 (as seen above) but remains silent regarding a database containing a list of liquids with each of which an oxygenation instruction is associated; and a software module programmed to: identify the liquid by optical means; and interrogate the database to collect at least one oxygenation instruction therefrom.
	Li et al. teaches a similar system that includes a database (103) containing a list of liquids with each of which an oxygenation instruction is associated [0062]; and a software module (2 [0033]) programmed to: identify the liquid by optical means (i.e. camera [0051]); and interrogate the database (103) to collect at least one oxygenation instruction therefrom [0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Stevenson et al. to include the database, software module and camera as taught by Li et al. because Li et al. teaches such a modification provides a system that automatically sets an oxidation setting, thereby increasing the versatility of the device taught by Stevenson et al while reducing the overwhelming selection process for a user [0004].
	The method of claim 8 is performed during the operation of the rejected claim 6, taking a picture of the label (via the camera taught in Li et al. [0051]) or of a code (like a QR code [0051] of Lie et al.) present on said label [0051] of Lie et al.; identifying the corresponding liquid (i.e. identify the product [0051]); extracting at least the corresponding oxygenation instruction from the database (103 of Li et al.); taking the oxygenation instruction into account to adjust the electric power to be delivered to the motor (as taught in Stevenson et al.) as a function of said instruction (received from the database of Li et al.); and to the motor (of Stevenson et al.) the power thus adjusted to start the pump (taught in Stevenson et al.) and to inject the air thus pumped into the center of the liquid (via 42 of Stevenson) while the liquid is being poured (via 90).

	With respect to claim 7, Stevenson et al. teaches a system wherein the software module (2 of Li et al.) is implemented on a communicating device (100, [0033] and [0037]).
The method of claim 11 is performed during the operation of the rejected claim 7, taking a picture of the label (via the camera taught in Li et al. [0051]) or of a code (like a QR code [0051] of Lie et al.) present on said label [0051] of Lie et al.; identifying the corresponding liquid (i.e. identify the product [0051]); extracting at least the corresponding oxygenation instruction from the database (103 of Li et al.); taking the oxygenation instruction into account to adjust the electric power to be delivered to the motor (as taught in Stevenson et al.) as a function of said instruction (received from the database of Li et al.); and to the motor (of Stevenson et al.) the power thus adjusted to start the pump (taught in Stevenson et al.) and to inject the air thus pumped into the center of the liquid (via 42 of Stevenson) while the liquid is being poured (via 90).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung (2016/0354733) which teaches device for aerating wine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853